Citation Nr: 1423839	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for a respiratory disorder (claimed as pulmonary disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied service connection for peripheral neuropathy and a respiratory disorder (claimed as a pulmonary disorder).  In July 2008, the Veteran filed a Notice of Disagreement (NOD).  In July 2008, the RO furnished the Veteran a Statement of the Case (SOC).  In July 2008, the Veteran filed a Substantive Appeal (VA Form 9).

The Veteran testified before a Veterans Law Judge by videoconference in July 2011 and before another Veterans Law Judge sitting at the RO in March 2012. Transcripts of the hearings are associated with the claims file.  At the March 2012 hearing, the presiding Veterans Law Judge notified the Veteran and his representative that the decision on the issues on appeal would be made by the two Judges who conducted the hearings with the participation of a third Veterans Law Judge.  38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2013).  The Veteran waived his right to a hearing before the third judge in writing and on the record at the March 2012 hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

By a July 2011 rating decision, the RO granted service connection for coronary artery disease with non-sustained run of ventricular tachycardia with myocardial infarction, bypass grafting and stenting, evaluated at: 60 percent from March 25, 1997; 100 percent from May 18, 2006; and 60 percent from September 1, 2006.  The information of record reflects that the Veteran has not filed a NOD contesting either the effective dates or levels of compensation for the coronary artery disease, following the grant of service connection.  Therefore, this matter is no longer a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In a July 2012, the Board entered a decision that denied the Veteran's claim of entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction, currently evaluated at 20 percent disabling.  The Board also remanded the two issues listed on the cover page.

The issues of entitlement to service connection for retinopathy (claimed as vision impairment) as secondary to the diabetes mellitus type II, and entitlement to a total disability rating based on individual unemployability (TDIU) are reasonably raised by the record.  As these issues have not been adjudicated by the RO, they are referred to the RO for appropriate action and are not a part of the current appeal.  38 C.F.R. § 19.9 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents contained in such file include a March 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2012, the AOJ sent the Veteran a letter and requested that he provide authorization for records dated since May 2008.  Although, the RO received a private treatment record dated April 2012, it does not appear that the Veteran responded.

The Veteran was also scheduled for VA examinations in August 2012.  The Veteran failed to report for the VA examinations.  However, a review of the record shows that the notification of VA examinations was sent to the wrong address.  The notification was "returned to sender" with the Veteran's correct address; however, it does not appear that another notice was sent to the correct address.  Given that the notice of examination was sent to the Veteran's latest address of record, the Board finds that the Veteran did not report to the examinations with good cause.  See 38 C.F.R. § 3.655(a) (2013).

Based on the foregoing, and the fact that the Veteran and his representative have requested the VA examinations be rescheduled, the Board determines the Veteran should be given another opportunity to report for VA examinations, and to respond to the requests that he provide authorization for medical records dated since May 2008.  

Lastly, upon review, the issues of service connection for retinopathy (claimed as vision impairment) and a total disability rating based on individual unemployability (TDIU) due to the service-connected coronary artery disease and the nonservice-connected respiratory disorder are reasonably raised by the record.  See Ischemic Heart Disease Disability Benefit Questionnaire, dated February 2012 (noting that ischemic heart disease and a pulmonary disease impact the Veteran's ability to work); Transcript of BVA Hearing, pp. 6-7 (July 2011).  While neither issue has been initially adjudicated by the RO, the issues were addressed in July 2012 Board Remand.

Given that the TDIU claim is not based upon service-connected disabilities which are the subject of either an initial rating or an increased rating claim on appeal before the Board; and given that the retinopathy claim is being raised as a condition secondary to the service-connected diabetes mellitus type II, there is no basis upon which the Board should accept original jurisdiction over these claims.  See Rice v. Shinseki v. 22 Vet. App. 447, 453 (2009) (explaining the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of adjudication at which the issue is raised and whether or not the veteran already has a service-connected disability); see also 38 C.F.R. § 3.310 (2013) (establishing a different basis of entitlement to VA compensation benefits on a secondary basis).  For this reason, the Board's actions were premature when it addressed the claims concerning retinopathy and a TDIU in the body of the July 2012 remand and in the instruction paragraphs contained therein.  As a remedy, the Board is required to place such issues in their proper procedural posture, and thus refers the issues of entitlement to secondary service connection for retinopathy (claimed as vision impairment) and entitlement to TDIU to the RO for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9.  Accordingly, as set forth below, the Board amends to correct the July 2012 remand regarding any requested development pertinent to the retinopathy and TDIU claims.  See 38 C.F.R. §§ 20.2, 20.102(b), 20.1100(b) (2013).

Therefore, the case is REMANDED for the following action:

1. Request from the Veteran authorization to obtain records of clinical care and testing from his primary care physician and pulmonologist.  If authorized, request records of care since May 2008 and associate any records received with the claims file. 

2. Then, schedule the Veteran for a VA respiratory/pulmonary examination.  Request that the examiner review the claims file including the previous pulmonary function tests in 1997, 2002, 2006, and 2007 and the VA electronic medical record file and note the review in the examination report.

Request that the examiner perform a respiratory/pulmonary examination including any indicated additional testing and provide a diagnosis of any respiratory and/or pulmonary disorder, to include chronic obstructive pulmonary disorder that is found to be present.  Please specify the diagnosis or diagnoses.  

The examiner is asked to provide an opinion addressing the following questions:

(1) Is it at least as likely as not (50 percent probability or greater) that any such disorder had its onset in service, or is otherwise related to service, to include exposure to herbicides?

(2) Is it at least as likely as not (50 percent or greater probability) that the service-connected coronary artery disease is the cause of any respiratory and/or pulmonary disorder that the Veteran now has?

(3) Is it at least at likely as not (50 percent or greater probability) that the service-connected coronary artery disease aggravated (i.e., permanently worsened) any respiratory and/or pulmonary disorder beyond the normal progress of that disorder?

(4) Is it at least as likely as not (50 percent or greater probability) that the service-connected diabetes mellitus type II is the cause of any respiratory and/or pulmonary disorder that the Veteran now has?

(5) Is it at least at likely as not (50 percent or greater probability) that the service-connected diabetes mellitus type II aggravated (i.e., permanently worsened) any respiratory and/or pulmonary disorder beyond the normal progress of that disorder? 

The reasons and bases for each opinion are to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles.

3. Schedule the Veteran for a VA examination for neurological/peripheral neuropathy.  Request that the examiner review the claims file including the records of private neurologic testing in February 2007, the VA electronic medical record file, and any additional test results added to the claims file and note the review in an examination report.  Request that the examiner order any additional indicated testing.

The examiner is asked to provide an opinion addressing the following questions: 

(1) Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy had its onset in service, or is otherwise related to service, to include exposure to herbicides?

(2) Is it at least as likely as not (50 percent or greater probability) that the service-connected diabetes mellitus type II is the cause of the Veteran's peripheral neuropathy?

(3) Is it at least at likely as not (50 percent or greater probability) that the service-connected diabetes mellitus type II aggravated (i.e., permanently worsened) the Veteran's peripheral neuropathy beyond the normal progress of that disorder?

If a diagnosis of diabetic peripheral neuropathy is not appropriate, the examiner must provide an evaluation of the Veteran's reported extremity numbness and weakness and an opinion on the etiology of those symptoms. 

The reasons and bases for each opinion are to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles.

4. After the development requested above has been completed to the extent possible, the AOJ should re-adjudicate the Veteran's claims of service connection for peripheral neuropathy and a respiratory disorder (claimed as a pulmonary disorder).  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________                       _________________________
K. OSBORNE                                         MICHAEL A. HERMAN
         Veterans Law Judge                                            Veterans Law Judge 
   Board of Veterans' Appeals                                 Board of Veterans' Appeals



_________________________
DEBORAH W. SINGLETON
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

